Citation Nr: 1732054	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-45 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing in January 2013; a transcript of the hearing is associated with the claims file.  

In February 2014, the Board adjudicated claims regarding rating the knees and right hip, and denied reopening a claim for a lumbosacral spine disability.  At that time, the Board also found that during the January 2013 Board hearing, the Veteran had raised the issue of a TDIU and remanded it for additional development and consideration.

In February 2017, the RO granted temporary total evaluations for convalescence for surgical treatment, one for the right knee (effective November 3, 2014 to January 1, 2016) and one for the left knee (effective March 24, 2014 to May 1, 2015).  


FINDING OF FACT

The Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  

A Veteran will be entitled to a TDIU upon establishing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for right and left knee arthroplasty (with a 30 percent rating for each knee) and a right hip disability (with a 10 percent rating).  He currently has a combined 60 percent disability rating, to be considered as one disability as they involve both his lower extremities.  Thus, he currently meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  

Per Social Security Administration (SSA) records, the Veteran reported being unable to work in June 2012.  He reported that his prior employment was as a logger/truck driver for several years, and that for the last few months of his employed period he had worked as a timber buyer.  Per a September 2012 SSA vocational specialist report, he had difficulty with truck driving due to knees, to include using the clutch, and as a timber buyer due to needing to walk to inspect acres of land.  His highest education level was the receipt of a GED.

May 2012 and January 2017 VA examinations, for the service-connected knees and right hip, generally show findings a limited ability to stand and/or walk.  Recent VA medical records, such as one in May 2015, generally indicate some continued knee pain and stiffness, with some limitation in walking and driving.  

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence and probative evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  Although the Veteran may have been capable of sedentary employment, given his educational background and past experience, such employment would likely not be obtainable.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.



ORDER

Entitlement to a TDIU is granted



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


